Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
 
Status of Claims
Claims 1, 7-10, and 21 have been amended.
	Claims 2-6 and 11-20 have been canceled.
	Claims 1, 7-10, and 21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 7-10, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1, 7-10, and 21 when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), along with any other portion of the MPEP that conflicts with this guidance (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
claims 1, 7-10, and 21 are directed towards a method (i.e., process). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 1 recites a judicial exception illustrated by:
	collecting information related to a facility from a plurality of data sources; 
	receiving from a user a request for maintenance of the facility, wherein the request for maintenance includes information on a number of stories, boundary, size, or height of the facility that the user deems necessary and that was not previously collected; 
	transmitting a request for a quotation to a facility management company server based on the request for maintenance; and 
	after transmitting the request for a quotation, adding the information on the number of stories, boundary, size, or height of the facility that was not previously collected to the information related to the facility previously collected from the plurality of data sources.	
i.e., transmitting and receiving information).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). As such, the Examiner notes the abstract idea of claim 1 comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial interactions in that they are directed to functions associated with a request for maintenance and a request for a quotation (i.e., similar to a relationship between a customer and a service provider to Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes that can be practically performed in the human mind or with the aid of pen and paper. With the aid of a pen and paper, a person could perform all of the limitations associated with collecting information from a plurality of sources, receiving a request for maintenance, transmitting a request for quotation, adding additional information (i.e., transmitting and receiving information). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application  See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a user terminal, a central server, and a facility management company server in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states that the system includes a central server, a user terminal, a database, and company server, wherein the system receives and transmits information (0021, 0022, Fig. 1, Fig. 2). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting and receiving data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
i.e., as generic system components performing generic computer functions of collecting information related to a facility from a plurality of sources, receiving a request for maintenance of a facility, transmitting a request for quotation, and adding additional information related to the facility (i.e., transmitting and receiving data related to a request for maintenance and a request for a quotation)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions associated with collecting information from a plurality of sources, receiving a request for maintenance, transmitting a request for quotation, adding additional information (i.e., transmitting and receiving information)). Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application 
	As such, the additional elements of claim 1 does not add anything significant to the abstract idea. The claim as a whole, considering all claim elements both individually and in combination, falls within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claim is not patent eligible.
	Regarding claims 7-10 and 21, the claims merely further embellish the abstract idea as related to transmitting and receiving information. The claims do not add anything significant to the abstract idea.	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
	Therefore, claims 1, 7-10, and 21 are directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:        
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thielges, U.S. Patent Application Publication 20130013522, in view of Kestenbaum, U.S. Patent 8271321, and further in view of Ruben, U.S. Patent 7143048
	Regarding claim 1, A method comprising: collecting information related to a facility from a plurality of data sources; 
	[an internet-accessible property management system computer-based application (claim 1) for creating, tracking, and storing events in a database, wherein events are also described as “incidents” such as service requests and other events associated with managing properties (0055, Fig. 19, Claim 1)]
	receiving from a user of a user terminal a request for maintenance of the facility, by a central server, 
	[a computer-based application using a computer or digital wireless device such as a personal digital assistant or mobile handset (0052); providing a network-based system and method for creating, tracking and managing events such as service requests, maintenance reminders and other events associated with managing property (0009; see also 0032, 0052, 0055, Fig. 1, Fig. 2, Fig. 19, Claim 1, 0034, 0045, 0074, claim 8); property management system comprising a server (0055, 0069, 0074, 0075, Fig. 15, Fig. 19)]	
	wherein the request for maintenance includes information [...] that the user deems necessary and that was not previously collected; 
	[the user is permitted to select their user type, e.g., tenant, property manager, vendor, in step 108 (0041); the access parameters are specified by the property manager or owner administrator who determines each user's access privileges (0039, Fig. 1); the user provides a description of the problem including type and urgency and location (0043, Fig. 2); The system prompts the service request initiator to use pull-down menus to enter data into various fields such as the type of location of the problem, type of service needed and urgency. The request initiator also enters a description of the nature of the problem requiring service and see also 0043, 0044, 0052, 0066); context sensitive variables include the responsible property manager, the date that the work is to be completed by and a description of the problem and/or service believed to be required (0052); The state of an incident governs what actions may be taken by which parties and hence affects the user's web pages as displayed (0072)]
	wherein the request for maintenance includes information [associated with] the facility...
	[wherein the additional information describes the primary location for fulfillment of the service request by the service provider (0032); creating and tracking service requests via a website wherein the system prompts a user to enter information regarding the location of the problem, type of service needed, and urgency (0033; see also 0043, 0044, 0052, 0066); In some situations a user such as a vendor desires to attach objects such as incidents, bids, areas, etc. to a dynamic page (0058, Fig. 10, Fig. 14); The property management system determines a list of locations to display to a tenant for selection to provide the flexibility to allow a tenant to not only be able to report incidents against the areas that they lease, for example, but also to common areas, e.g., parking lots, elevators, etc., that the tenant may share with others. Displaying units in an area (0066-0067, Fig. 14; see also claim 126)]	
	transmitting a request for a quotation to a facility management company server based on the request for maintenance, by the central server; and 
	[the user is permitted to select their user type, e.g., tenant, property manager, vendor, in step 108 (0041); the access parameters are specified by the property manager or owner administrator who determines each user's access privileges (0039, Fig. 1); initiate a request for quote ("RFQ") process in order to obtain the best competitive bid (0006); an RFQ process to provide for competitive bidding (0007)]	
	adding the information [...] to the information related to the facility previously collected from the plurality of data sources.  
	[service requests are entered into a database as service request records (0034; see also 0055, Fig. 1, Fig. 2, Fig. 19, Claim 1); The service history can also be appended (0035); the property management system database serves as the repository for persistent storage of transactional and non-transactional data (0074, claim 8); The property management system creates a record in its database to contain this information regarding this incident (0045)] in order to advance compact prosecution, the Examiner notes Thielges does not appear to explicitly recite adding the information to the information related to the facility previously collected from the plurality of data sources after transmitting the request for a quotation.
	Additionally, While Thielges also discloses: the number of maintenance requests may depend on the size of the building and the nature of its use (0003); an office may reside on a certain floor in a certain building in a particular office complex controlled by a particular property management company or owner (0048); wherein the additional information describes the primary location for fulfillment of the service request by the service provider (0032); creating and tracking service requests via a website wherein the system prompts a user to enter information regarding the location of the problem, type of service needed, and urgency (0033; see also 0043, 0044, 0052, 0066); The a list of locations to display to a tenant for selection to provide the flexibility to allow a tenant to not only be able to report incidents against the areas that they lease, for example, but also to common areas, e.g., parking lots, elevators, etc., that the tenant may share with others. Displaying units in an area (0066-0067, Fig. 14; see also claim 126); In the interest of compact prosecution, Thielges does not appear to explicitly recite the request for maintenance including information on a number of stories, boundary, size, or height of the facility and adding the information to the information related to the facility that was previously collected after transmitting the request for a quotation.
	NOTE: Regarding the claim limitations:
	“receiving from a user of a user terminal a request for maintenance of the 	facility, by a central server, wherein the request for maintenance includes 	information on a number of stories, boundary, size, or height of the facility 	that the user deems necessary and that was not previously collected;”
The Examiner notes the portion in bold, above, is interpreted as nonfunctional descriptive material (See MPEP 2111.04, MPEP 2111.05, MPEP 2114). While the language in bold, above, may be intended to convey meaning to the human reader, the language does not positively recite a function as being performed by the claimed invention and does not limit the claim in a manner that gives meaning and purpose to the manipulative steps. The language in bold, above, merely provides information claim language that has no functional relationship to the claimed invention and has no effect on how the claimed method is carried out. See Praxair (Fed. Cir. 05/16/18), In re DiStefano (Fed. Cir. 12/17/15), Teva Pharma. (Fed. Cir. 10/12/18).

	Nonetheless, Kestenbaum — which is directed to an apparatus and a method for providing building management information — discloses:
	collecting information related to a facility from a plurality of data sources; receiving from a user of a user terminal a request for maintenance of the facility, by a central server, 
information, which can be received from many sources, can prove to be problematical for building or property managers and maintenance personnel to manage… Failing to organize building management and/or maintenance information can also result in a lack of continuity in responding to the needs of occupants and/or tenants in a satisfactory manner (c1:38-51)]
	wherein the request for maintenance includes information [...] that the user deems necessary and that was not previously collected; 
	[The present invention can also be utilized to manage or to obtain updated information regarding requests for services (c4:13-18, claim 8); prior art systems and technologies fail to provide an apparatus or method whereby a building manager can simply add, modify, delete, upload, and/or download, documents, notices, and/or messages, to a web site which is associated with a building or property…fail to provide for e-mail notification when new information may be disseminated from respective information sources which may be of interest to any of the individuals and/or entities which are associated with a building or property (c2:47-59);
	wherein the request for maintenance includes information on a number of stories, boundary, size, or height of the facility;
	[In addition to accessing emergency information for a single unit via steps 104 to 108, after logging on with an authorized user name and password, these agencies can for the entire building or for a single floor, or a range of floors. This can provide important information to emergency response personnel who can have access to this information before arriving on the scene (c15:61 – c16:6)] The Examiner interprets the disclosure as related to managing or obtaining information regarding requests for services, responding to the needs of occupants and/or tenants, and information for the entire building or a range of floors as information on a number of stories of the facility.
	transmitting a request for a quotation to a facility management company server based on the request for maintenance, by the central server; and 
	after transmitting the request for a quotation, adding the additional information [...] to the information related to the facility previously collected from the plurality of data sources.  
	[The present invention can also be utilized to manage or to obtain updated information regarding requests for services. In another embodiment, the apparatus or the central processing computer can automatically provide new requests and/or requests which have yet to be serviced and/or processed to any respective or authorized individual or party (c4:13-18); the request data can be stored in the database of the central processing computer (c17:63-64); manage or obtain updated information regarding requests for services associated with a second tenant associated with said building; storing said request for service on said central computer; and enabling a second individual to search said central computer to obtain said request for service using a computing device (claim 8); The vast information, which can be received from many sources, can prove to be problematical for building or property managers and maintenance personnel to manage… Failing to organize building management and/or maintenance information can also result in a lack of continuity in responding to the needs of occupants and/or tenants in a satisfactory manner (c1:38-51); prior art systems and technologies fail to provide an apparatus or method whereby a building manager can simply add, modify, delete, upload, and/or download, documents, notices, and/or messages, to a web site which is associated with a building or property…fail to provide for e-mail notification when new information may be disseminated from respective information sources which may be of interest to any of the individuals and/or entities which are associated with a building or property (c2:47-59); In any and/or all of the embodiments described herein, the various user screens, interfaces, web pages, and/or other information sources, can be custom tailored for their particular purposes and/or for the particular functionality. Any and/or all of the respective screens, interfaces, web pages, and/or other information sources, can also have help screens associated therewith for assisting the respective users in the utilization of the present invention (c30:45-52)]
	While Kestenbaum clearly teaches adding the additional information to the information related to the facility previously collected from the plurality of data sources after transmitting the request for a quotation, and teaches information for the entire building or for a single floor, or a range of floors, Kestenbaum does not appear to explicitly recite information on a number of stories, boundary, size, or height of the facility. 
Thielges teaches a system and method for managing property. Kestenbaum teaches an apparatus and a method for providing building management information. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Kestenbaum and Thielges is that Kestenbaum teaches adding the information to the information related to the facility that was previously collected after transmitting the request for a quotation.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Trailer to Bui would simply incorporate the known method of a network-based real estate marketplace database and brokerage metrics as taught by Trailer with the a system and method for providing on-demand real estate related products and services as taught by Bui in order to let the real estate agent see the most relevant information about her clients as efficiently as possible (Trailer 0074; see also 0078, 0087, 0089-0094, 0097-0098).
	Since the functionalities of the elements of the system and method disclosed by Thielges and the functionalities of the elements of the system and method disclosed by Kestenbaum do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of an apparatus and a method for providing building management information (as taught by Kestenbaum) with the system and method for managing property (as taught by Thielges) in order to facilitate receiving, processing, and storing maintenance information and/or requests at a centralized information gathering location or database so that a plurality of properties may be managed by a central property management system through a network of local property managers.
	The combination of Thielges and Kestenbaum does not appear to explicitly recite information on a number of stories, boundary, size, or height of the facility.
	However, Ruben — which is directed to a system and method for managing real estate — discloses:
	wherein the request for maintenance includes information on a number of stories, boundary, size, or height of the facility
	[The static documents processed by the system include, for example, contracts and a list of policies and procedures relating to a building. Contracts would include leases, vendor contracts and policies and procedures would include construction rules and regulations, emergency procedures, tenant office policies and procedures, and cleaning specifications…The information for the documents preferably is developed on a building specific and building tenant space basis. The tenant space can range from one room or suite to multiple floors of the building or even the entire building (c3:53-67); Information is entered into a database that is specific to the property. This data includes, for example, the number of floors, suites and associated square footage of a property. This type of property profile information can be associated with static documents such as drawings of the offices, floors, etc., which also are stored in and available from the computer database (c5:8-14); Space is an object that represents floors, elevators, common conference rooms, gyms, laboratories, loading docks, bathrooms, hallways, lobbies, etc. The space concept is used to direct service request workflow described below, and to assign management and ownership responsibilities to the various property management and ownership entities related to the property. Information on each space in the building can be placed on a static or interactive document (c5:15-26)]
	Thielges teaches a system and method for managing property. Kestenbaum teaches an apparatus and a method for providing building management information. Ruben teaches a system and method for managing real estate. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of an apparatus and a method for providing building management information (as disclosed in Kestenbaum) and the features of a system and method for managing real estate (as disclosed in Ruben) with the system of receiving a request for maintenance and transmitting a request for quote for repairs (as taught by Thielges) to enable a plurality of rental properties to be managed by a central property management system through a network of local property managers.
	Since the functionalities of the elements in Thielges, Kestenbaum, and Ruben do not interfere with each other, the results of the combination would be predictable. 

	Regarding claim 7, The method of claim 1, 
	The combination of Thielges, Kestenbaum, and Ruben teaches the limitations of claim 1.
	Ruben further discloses:
	wherein the request for maintenance includes information on the number of stories of the facility.  
	[Information is entered into a database that is specific to the property. This data includes, for example, the number of floors, suites and associated square footage of a property. This type of property profile information can be associated with static documents such as drawings of the offices, floors, etc., which also are stored in and available from the computer database (c5:8-14); Space is an object that represents the areas of a property accessible to the various entities interacting with a property. A space can be one or more suites, floors, elevators, common conference rooms, gyms, laboratories, loading docks, bathrooms, hallways, lobbies, etc. The space concept is used to direct service request workflow described below, and to assign management and ownership responsibilities to the various property management and ownership entities related to the property. Information on each space in the building can be placed on a static or interactive document (c5:15-26)]
	The Examiner asserts the claim limitations are recited in a manner in which the motivation and rationale discussed with respect to claim 1 applies here, as well.

	Regarding claim 8, The method of claim 1, 
	The combination of Thielges, Kestenbaum, and Ruben teaches the limitations of claim 1.
	Thielges further discloses:
	wherein the request for maintenance includes information on the boundary of the facility.  
	[wherein the additional information describes the primary location for fulfillment of the service request by the service provider (0032); creating and tracking service requests via a website wherein the system prompts a user to enter information regarding the location of the problem, type of service needed, and urgency (0033; see also 0043, 0044, 0052, 0066); In some situations a user such as a vendor desires to attach objects such as incidents, bids, areas, etc. to a dynamic page (0058, Fig. 10, Fig. 14); The property management system determines a list of locations to display to a tenant for selection to provide the flexibility to allow a tenant to not only be able to report incidents against the areas that they lease, for example, but also to common areas, e.g., parking lots, elevators, etc., that the tenant may share with others. Displaying units in an area (0066-0067, Fig. 14; see also claim 126)]	

	Regarding claim 9, The method of claim 1, 
	The combination of Thielges, Kestenbaum, and Ruben teaches the limitations of claim 1.
	Ruben further discloses:
	wherein the request for maintenance includes information on the size of the facility.  
	[Information is entered into a database that is specific to the property. This data includes, for example, the number of floors, suites and associated square footage of a property. This type of property profile information can be associated with static documents such as drawings of the offices, floors, etc., which also are stored in and available from the computer database (c5:8-14); A lease represents a section of space within a property. A space is typically defined by building floor(s) and associated suite(s). The lease can define, for example, one suite of rooms on a floor of a building, several floors, suites on different floors, etc. The lease contains the terms of the space such as rental rate and square footage. The lease and its associated space is contracted to one tenant entity. That is, a tenant entity is a data record of the person or company that is responsible for the lease and the space related to it (c5:27-37)]
	The Examiner asserts the claim limitations are recited in a manner in which the motivation and rationale discussed with respect to claim 1 applies here, as well.

	Regarding claim 21, The method of claim 1, 
	The combination of Thielges, Kestenbaum, and Ruben teaches the limitations of claim 1.
	Thielges further discloses:
	further comprising selective choosing and entering of the information on the number of stories, boundary, size, or height of the facility.
create incidents and tracks those incidents to facilitate better property management. FIG. 2 illustrates how incidents are handled when first reported.  Depending on parameters associated with the user and location, different paths in FIG. 2 are followed (0043, Fig. 2); The property management system queries the invitation record as to whether the invitation enables more than one user type in step 106, if it does, the user is permitted to select their user type, e.g., tenant, property manager, vendor, in step 108 (0041); The property manager has the option to create his/her own service request description, append the tenant's description if desired, or if adequate, merely forward the tenant's description on to a vendor. The property manager can specify limitations on the desired repair timeframe, cost and types of responses the vendor can make. The service history can also be appended (0035, 0072, Fig. 17); The property management system determines a list of locations to display to a tenant for selection to provide the flexibility to allow a tenant to not only be able to report incidents against the areas that they lease, for example, but also to common areas, e.g., parking lots, elevators, etc., that the tenant may share with others. Displaying units in an area (0066-0067, Fig. 14; see also claim 126)] The Examiner interprets the disclosure as selectively choosing information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thielges, U.S. Patent Application Publication 20130013522, in view of Kestenbaum, U.S. Patent 8271321, and further in view of Fernandes, U.S. Patent Application Publication 20130218890.
garding claim 10, The method of claim 1, 
	The combination of Thielges, Kestenbaum, and Ruben teaches the limitations of claim 1.
	The combination of Thielges, Kestenbaum, and Ruben does not appear to explicitly recite information on a height of the facility.
	However, Fernandes — which is directed to a geographic asset management system — discloses:
	wherein the request for maintenance includes information on the height of the facility.  
	[The disclosed subject matter of the present invention provides a geographic asset management system representing a scalable, platform agnostic decision support application that combines an organization's asset related data with multi-dimensional spatial information, providing real-world visualization of anything that can be associated with a geographical location…These `assets` can be anything from capital assets, such as buildings or computers, to commitments, such as land-use permits or research grants (0005); The geographic asset management system provides a visual portal to users' information, allowing them to better determine the spatial relationships between the assets that they are monitoring, which is particularly useful when the assets are buildings. This visual representation may, for example, be used to help reduce travel expenses to remote offices, plan locations of medical clinics or stores to optimize coverage in a given area, or compare designs for a new construction project with the existing environment (0006); Custom assets may be defined, such as buildings or trees. If a building is defined as an asset, it may have the following attributes, for example: 
	Thielges teaches a system and method for managing property. Kestenbaum teaches an apparatus and a method for providing building management information. Ruben teaches a system and method for managing real estate. Fernandes teaches a geographic asset management system. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a geographic asset management system, wherein an asset may be a building; metadata and positional information about a building may include building name, address, purpose, type of construction, year and date built, height, etc. (as disclosed in Fernandes) with an apparatus and a method for providing building management information (as disclosed in Kestenbaum) and the features of a system and method for managing real estate (as disclosed in Ruben) with the system of receiving a request for maintenance and transmitting a request for quote for repairs (as taught by Thielges) to provide a visual portal to users' information, allowing them to better determine the spatial relationships between the assets that they are monitoring.

Response to Arguments
Applicant’s arguments filed on 6/8/21 have been fully considered but they are not persuasive. Applicant notes, on page 4, that, “Claims 1, 7-10, and 21 are pending in the present Application. Claims 1, 7-10, and 21 have been amended, and no claims have been cancelled or added, leaving claims 1, 7-10, and 21 for consideration upon entry of the present Amendment.”
	Specifically, Applicant makes the following arguments:
	35 U.S.C. 112 rejections:
	Applicant notes, on page 4, that, “Claims 1, 7-10, and 21 stand rejected under 35 U.S.C. § as allegedly indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.” In view of the amended claims, the rejections under 35 USC 112(b) are withdrawn.
	35 U.S.C. 101 rejections:
	Applicant notes, on page 4, that, “Claims 1, 7-10, and 21 stand rejected under 35 U.S.C. § 101 because the claimed invention is allegedly directed to an abstract idea without significantly more.” Applicant argues, on pages 4-5, that the amended claims comprise not merely generic functions and comprise functions significantly more than an abstract idea. The Examiner notes Applicant’s arguments are directed to the amended claim language, and, as such, are moot. Applicant is referred to the 35 USC 101 rejections above for a complete discussion of the amended claims.
	Applicant’s arguments are fully considered, but are not persuasive.
	35 U.S.C. 102 Rejections:
	Applicant notes, on page 5, that Claims 1, 8, and 21 stand rejected under 35 U.S.C. § 102 as allegedly anticipated by U.S. Patent Application Publication 20130013522 ("Thielges"). Applicant argues, on pages 5-6, that Thielges fails to disclose or suggests the limitations of the amended claims. The Examiner notes Applicant’s arguments are directed to the amended claim language, and, as such, are moot. Applicant is referred to the 35 USC 103 rejections above for a complete discussion of the amended claims.
	Applicant’s arguments are fully considered, but are not persuasive.
	35 U.S.C. 103 Rejections:
	Applicant notes, on page 7, that Claims 7 and 9 stand rejected under 35 U.S.C. § 103 as allegedly unpatentable over Thielges in view of U.S. Patent 7143048 ("Ruben"). Applicant argues, on page 7, that Thielges fails to render obvious the subject matter of claim 1, from which each of claims 7 and 9 depends. The Examiner notes Applicant’s arguments are directed to the amended claim language, and, as such, are moot. Applicant is referred to the 35 USC 103 rejections above for a complete discussion of the amended claims.
	Applicant notes, on page 7, that Claim 10 stands rejected under 35 U.S.C. § 103 as allegedly unpatentable over Thielges in view of U.S. Patent Application Publication 20130218890 ("Fernandes"). Applicant argues, on page 7, that Thielges fails to render obvious the subject matter of claim 1, from which claim 10 depends. The Examiner notes Applicant’s arguments are directed to the amended claim language, and, as such, 
	Applicant’s arguments are fully considered, but are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        /MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689